                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,                   )          CASE NO. 4:07CR3143
                                            )
                     Plaintiff,             )
                                            )          ORDER
v.                                          )
                                            )
MICHAEL DUAYNE WASHINGTON,                  )
                                            )
                     Defendant.             )

       Pursuant to the Report for Modifying the Conditions of Supervision With Consent of

the Offender, filing 85, and being notified by United States Probation Officer Dustin Russell

that a bed is now available at Dismas in Kearney, NE,

       IT IS ORDERED:

       1)     The defendant shall comply with all terms and conditions of supervised
              release which were imposed at sentencing, and the following additional
              conditions:

              a.     Defendant shall be released on December 5, 2018, to reside in the
                     Residential Reentry Center, Dismas in Kearney, Nebraska (RRC), for
                     a period of up to 180 days in the correctional component. Defendant
                     shall observe the rules of that facility. Defendant may be discharged
                     earlier than 180 days by the probation officer if he is determined to be
                     in full compliance with the conditions of supervision.

              b.     While placed at the RRC, Defendant shall participate in outpatient
                     drug and alcohol treatment and seek employment.

              c.     If the Defendant is discharged from the RRC for any reason
                     whatsoever, or leaves the premises of the facility without
                     authorization, the United States Marshal, and/or any law enforcement
                     officer is ordered to take the defendant into custody and detain the
                     defendant pending a prompt hearing before the court.

       2)     Defendant shall appear at a revocation hearing to commence before the
              Honorable Richard G. Kopf, Senior United States District Judge, in
              Courtroom 2, United States Courthouse, Lincoln, Nebraska, at 12:30 p.m. on
              February 6, 2019.
3)   This order does not moot the pending petition for an offender under
     supervision.

November 28, 2019.

                                   BY THE COURT


                                   s/ Richard G. Kopf

                                   The Honorable Richard G. Kopf
                                   Senior United States District Judge




                               2
